


Exhibit 10.1 to Clean Coal Technologies Form 8-K filed June 12, 2012



















JOINT VENTURE AGREEMENT




GOOD COAL PTE. LTD.

(incorporated in Singapore)




(A Joint Venture between Clean Coal Technologies, Inc, and AGPL Investments Pte.
Ltd.)




















TABLE OF CONTENTS

OF THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares

Incorporated in the Republic of Singapore




PAGE




ARTICLE 1 FORMATION

SECTION 1.1

FORMATION; GENERAL TERMS; EFFECTIVE DATE

SECTION 1.2

DESIGNATED OFFICE

SECTION 1.3

PURPOSE

SECTION 1.4

REGISTERED OFFICE

SECTION 1.5

AT-WILL COMPANY

SECTION 1.6

TAX CLASSIFICATION

SECTION 1.7

TITLE TO ASSETS; SEPARATE BOOKS AND RECORDS; TRANSACTIONS; USE OF NAME

ARTICLE 2 CAPITAL CONTRIBUTIONS

SECTION 2.1

CAPITAL CONTRIBUTIONS; LOANS

SECTION 2.2

MEMBER LOANS

SECTION 2.3

ISSUANCE OF ADDITIONAL INTERESTS.

SECTION 2.4

CLASS OF SHARES

ARTICLE 3 DISTRIBUTIONS

SECTION 3.1

TAX DISTRIBUTIONS

SECTION 3.2

CASH DISTRIBUTIONS

SECTION 3.3

TAX WITHHOLDING

SECTION 3.4

DISTRIBUTIONS SUBJECT TO SET-OFF

ARTICLE 4 CONFIDENTIALITY

SECTION 4.1

CONFIDENTIALITY

ARTICLE 5 MEMBERS

SECTION 5.1

LIABILITY OF MEMBERS

SECTION 5.2

NO AGENCY AUTHORITY

SECTION 5.3

RIGHT TO INSPECT BOOKS AND RECORDS

SECTION 5.4

NON-COMPETITION AND OPPORTUNITIES

SECTION 5.5

REPRESENTATIONS AND WARRANTIES OF MEMBERS

SECTION 5.6

INDEMNIFICATION FOR BREACH

SECTION 5.7

NO REQUIRED MEETINGS

SECTION 5.8

MEETINGS OF THE MEMBERS

SECTION 5.9

WRITTEN CONSENT TO ACTION IN LIEU OF ACTUAL MEETINGS

ARTICLE 6 BOARD OF DIRECTORS

SECTION 6.1

BOARD OF DIRECTORS.

SECTION 6.2

BOARD MEETINGS



ARTICLE 7 DEADLOCK

10



ARTICLE 8 TRANSFER OF INTERESTS

11

SECTION 8.1

IN GENERAL

SECTION 8.2

OPTIONAL PURCHASES OF INTERESTS

SECTION 8.3

 CLOSING OF PURCHASE OF INTEREST; PAYMENT OF PURCHASE PRICE

ARTICLE 9 RIGHTS OF MEMBERS

SECTION 9.1

RIGHTS

SECTION 9.2

CESSATION

14

SECTION 9.3

DECEASED MEMBERS

14




ARTICLE 10 DISSOLUTION WINDING UP AND LIQUIDATING DISTRIBUTIONS

SECTION 10.1

DISSOLUTION EVENTS

SECTION 10.2

WINDING UP

SECTION 10.3

LIQUIDATING DISTRIBUTIONS

ARTICLE 11 BOOKS AND RECORDS; TAX MATTERS

SECTION 11.1

BOOKS AND RECORDS

SECTION 11.2

BANK AND FINANCIAL ACCOUNTS

SECTION 11.3

TAXABLE YEAR; ACCOUNTING METHODS; ANNUAL FINANCIAL STATEMENTS

SECTION 11.4

TAX RETURNS AND INFORMATION

SECTION 11.5

PROFITS INTEREST SAFE HARBOR

ARTICLE 12 MISCELLANEOUS

SECTION 12.1

NOTICES

SECTION 12.2

BINDING EFFECT

SECTION 12.3

CONSTRUCTION

SECTION 12.4

ENTIRE AGREEMENT; NO ORAL JOINT VENTURE AGREEMENTS; AMENDMENTS TO THE JOINT
VENTURE AGREEMENT

SECTION 12.5

CREDITORS

SECTION 12.6

ARBITRATION

SECTION 12.7

HEADINGS

SECTION 12.8

SEVERABILITY

SECTION 12.9

ADDITIONAL DOCUMENTS

18

SECTION 12.10

VARIATION OF PRONOUNS

SECTION 12.11

GOVERNING LAW; CONSENT TO JURISDICTION

SECTION 12.12

WAIVER OF ACTION FOR PARTITION

SECTION 12.13

COUNTERPART EXECUTION; FACSIMILE EXECUTION

SECTION 12.14

COMPANY PROPERTY

SECTION 12.15

TIME OF THE ESSENCE

SECTION 12.16

WAIVERS

SECTION 12.17

RIGHTS AND REMEDIES CUMULATIVE

SECTION 12.18 DISCLOSURE

19

SECTION 12.19 EXHIBITS

SECTION 12.20 EXCLUSION OF THIRD PARTY RIGHTS






EXECUTION PAGE TO THE JOINT VENTURE AGREMEENT

20







EXHIBITS:




EXHIBITA

INFORMATION EXHIBIT




EXHIBIT B

GLOSSARY OF TERMS




EXHIBIT C

APPRAISAL EXHIBIT




EXHIBIT D

TECHNOLOGY LICENSE AGREEMENT




 











JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares

Incorporated in the Republic of Singapore




THIS JOINT VENTURE AGREEMENT of Good Coal Pte. Ltd. (hereinafter “NEWCO” or the
“Company”) is made and entered into by and among Clean Coal Technologies, Inc.
(“CCTI”) and AGPL Investments Pte. Ltd. (“AGPL”) herein the Persons and/or
entities whose names and addresses are listed on the Information Exhibit annexed
as Exhibit B to this Agreement.  Unless otherwise indicated, capitalized words
and phrases in this Agreement shall have the meanings set forth in the Glossary
of Terms attached as Exhibit C hereto.  




ARTICLE 1
FORMATION




SECTION 1.1

Formation; General Terms; Effective Date.  The Company was incorporated on 3 May
2012.  The rights and obligations of the Members and the terms and conditions of
the Company shall be governed by this Agreement, including all the Exhibits to
this Agreement.  Unless otherwise required by law, if any of the Exhibits is
inconsistent with respect to any subject matter covered in this Agreement, this
Agreement shall govern, and parties shall take reasonable steps to make the
necessary amendments to the relevant Exhibits to render them consistent with
this Agreement.  The parties undertake to take all necessary steps within 30
days from the Effective Date (as defined hereafter) to amend the memorandum and
articles of association of the Company so that it is consistent with the
provisions of this Agreement.  This Agreement shall be effective as of the date
of execution by the parties (if different then the latest date) (the “Effective
Date”).




SECTION 1.2

Designated Office.  The initial designated office of the Company shall be 7500A
Beach Road, #11-303, The Plaza, Singapore 199591.




SECTION 1.3

Purpose.  The purposes of the Company shall be (i) to establish one or more
pilot and/or commercial plants in the State of Oklahoma, USA and/or any other
place as the Directors may decide and to run, operate and manage a coal
technology marketing business in the ASEAN region (comprising Indonesia,
Malaysia, the Philippines, Thailand, Vietnam, Cambodia, Laos, Brunei Darussalam,
Myanmar and Singapore); (ii) to own, hold, maintain, encumber, lease, sell,
transfer or otherwise dispose of all plants and/or companies running, operating
and managing the coal technology marketing business in the ASEAN region as may
be necessary, appropriate or convenient to accomplish the activities described
in clause (i) above; (iii) to incur indebtedness or obligations in furtherance
of the activities described in clauses (i) and (ii); to implement the business
plans(s) as defined by the terms of the Technology License Agreement executed
between the Company and CCTI; attached hereto as Exhibit D and (iv) to conduct
such other activities as may be necessary or incidental to the foregoing, all on
the terms and conditions and subject to the limitations set forth in this
Agreement.




SECTION 1.4

Registered Office.  The Company’s initial registered office shall be 7500A Beach
Road, #11-303, The Plaza, Singapore 199591.

SECTION 1.5

At-Will Company.  The Company shall continue in existence until it is dissolved,
its affairs are wound up and final liquidating distributions are made pursuant
to this Agreement.




SECTION 1.6

Tax Classification.  The parties acknowledge that the Company shall be taxed as
a corporation under Singapore law.  




SECTION 1.7

Title to Assets; Separate Books and Records; Transactions; Use of Name.  The
Company shall keep title to all of its assets in its own name and not in the
name of any Member.  The Company shall maintain its books and accounts
separately from those of any Member and ensure that there is no commingling of
the Company’s assets with those of any Member.  If a Member borrows money or
other assets from the Company or lends money or other assets to the Company,
such loans shall be on the basis of reasonable documentation and arm’s-length
terms subject to the approval of the Members as provided herein.  The Company
shall enter into and engage in all transactions in its own name and not in the
name of its Members.  The Members shall ensure that the full name of the Company
including the abbreviation “Pte. Ltd.” appears in all Company stationery,
checks, business cards, invoices, advertisements and other media containing the
name of the Company and likely to be read or heard by third parties.




ARTICLE 2
CAPITAL CONTRIBUTIONS




SECTION 2.1

Capital Contributions; Loans.  The Members named in Exhibit B have agreed to
make their respective Capital Contributions to the Company, as set out in column
(2) against their names in Exhibit B.  No additional equity capital
contributions are anticipated.  However, Members may be required to participate
in such future capital calls as may be authorized by the Company as provided for
herein on a pro rata basis in accordance with their respective percentage of
membership interest in the Company.  In the event that a capital call is
approved, the Members shall, subject to applicable law, be issued new Shares in
exchange for capital contributions as determined by the Directors in respect of
each Member's actual contribution towards its pro rata capital call obligation.
  If a Member fails to meet its pro rata capital call obligation, the Shares in
respect of that portion of the capital call obligation which is unpaid shall be
liable to be forfeited at the discretion of the Directors.    Every Share so
forfeited shall thereupon become the property of the Company and may be sold or
re-alloted or otherwise disposed of to any other Member upon such terms and in
such manner as the Directors shall think fit.  Following the close of the
capital call, the Directors shall issue a memorandum to the membership
reflecting the newly adjusted percentage of membership interests.  




SECTION 2.2

Member Loans.  The Members may be permitted to make loans to the Company if and
to the extent they so desire, and if the Directors determine that such loans are
necessary or appropriate in connection with the conduct of the Company’s
business (including without limitation, expansion or diversification).  Such
loans shall be made on terms and conditions to be approved by the Directors, who
shall consider the availability of comparable third party loans to the Company
and, if applicable, the terms and conditions on which such third party loans may
be made available to the Company.  The outstanding balance of any Member loans,
together with accrued interest thereon, shall have priority of repayment upon
dissolution prior to the return of capital and/or any other distributions to
Members.




SECTION 2.3

Issuance of Additional Interests. Subject to applicable law and upon the prior
written consent of all of the Members, the Company may issue (i) additional
Interests (including other classes or series thereof having different rights,
powers and duties, including rights, powers and duties senior to those of the
Members), (ii) obligations, evidences of indebtedness or other securities or
interests convertible or exchangeable into Interests and (iii) warrants, options
or other rights to purchase or otherwise acquire Interests to such Persons,
including Members, in exchange for such Capital Contributions and pursuant to
such other terms and conditions as  consented to by all of the Members provided
that the Company shall not issue Interests to any Person unless such Person
shall have executed a counterpart to this Agreement.  The issuance of additional
Interests in the Company (including other classes or series thereof having
different rights) shall dilute the Percentage Interests of each of the Members
in proportion to their then existing membership Interest (regardless of class or
other classification) held by such Members at the time of issuance.  However,
the Directors and the Members will recognize the pre-emptive right of any Member
to subscribe for additional Interests in order to prevent dilution of its own
membership Interest.  The parties may amend this Agreement to reflect the
issuance of the Interests.




SECTION 2.4

Class of Shares.  Unless otherwise determined by the Company in general meeting,
there shall be one class of Shares which shall be ordinary shares, each carrying
one voting right.  The relative rights, privileges, preferences and obligations
with respect to each Share shall be determined under the Articles and the Act.




ARTICLE 3
DISTRIBUTIONS




SECTION 3.1

Tax Distributions.  As permitted by applicable law and subject to any applicable
restrictions in loan documents with the Company’s creditors, the Company shall
use its best efforts to distribute to each Member within one hundred and eight
(180) days after the end of each Fiscal Year such part of its distributable
profits as shall represent in cash an amount sufficient to enable each Member to
discharge any foreign and local tax liability for such taxable year (excluding
penalties) arising as a result of its ownership of a Share, determined by
assuming the applicability to each Share of the highest combined effective
marginal Federal, state and local income tax rates for any individual actually
obligated to report on any tax returns income derived from the Company.  To the
extent distributions otherwise payable to a Member pursuant to Section 3.2(b)
are insufficient to cover such tax liabilities, the Company shall make cash
distributions in amounts, that when added to the cash distributions otherwise
payable pursuant to Section 3.2(b), shall equal such tax liability.  The amount
of such tax liability shall be calculated taking into account (i) the
deductibility (to the extent allowed) of foreign and local income taxes, (ii)
the amount of net cumulative tax loss previously allocated to such Member (and
such Member's predecessor's) in prior Fiscal Years and not used in prior Fiscal
Years to reduce taxable income for the purpose of making distributions under
this Section 3.1 (based on the assumption that taxable income or taxable loss
from the Company is each Member's only taxable income or tax loss), and (iii)
the character of the income allocated to such Member.  Distributions pursuant to
this Section 3.1 shall be treated as distributions to the Members pursuant to
Section 3.2(b).  Any distributions pursuant to this Section 3.1 are subject to
the reasonably required needs of the Company, as determined by the Directors, to
maintain sufficient funds for working capital and other business purposes so as
not to impair the ability of the Company to continue its business operations.




SECTION 3.2

Cash Distributions.  Prior to the dissolution of the Company, and after
distributions required by law and by Section 3.1, the Company shall distribute
cash in such amounts and at such intervals as determined by a Supermajority in
Interest of the Members, to the Members in the following order or priority:




(a)

First, to any Member or creditor with an established priority as per Agreement,
contract, Resolution, or any other instrument, including Interim Loans,
establishing valid preference that has been approved by the Company with proper
consent of the Members.




(b)

Second, to all Members to be divided among them in accordance with their
Percentage Interests.




SECTION 3.1

Tax Withholding.  If any foreign or local tax authority requires the Company to
withhold taxes or other amounts with respect to any Member’s allocable share of
profits, taxable income or any portion thereof, or with respect to
distributions, the Company shall withhold from distributions or other amounts
then due to such Member an amount necessary to satisfy the withholding
responsibility.  In such a case, the Member for whom the Company has paid the
withholding tax shall be deemed to have received the withheld distribution or
other amount due and to have paid the withholding tax directly.  Consequently,
distributions to be made to a Member pursuant to Section 3.1 or Section 3.2 will
be reduced by any withholding made pursuant to this Section 3.3.

SECTION 3.2

If it is anticipated that at the due date of the Company’s withholding
obligation the Member’s share of cash distributions or other amounts due is less
than the amount of the withholding obligation, the Member with respect to which
the withholding obligation applies shall pay to the Company the amount of such
shortfall within ten (10) days after notice by the Company.  If a Member fails
to make the required payment when due hereunder, and the Company nevertheless
pays the withholding, in addition to the Company’s remedies for breach of this
Agreement, the amount paid shall be deemed a recourse loan from the Company to
such Member bearing interest at the Default Rate, and the Company shall apply
all distributions (interim or liquidating) or payments that would otherwise be
made to such Member toward payment of the loan and interest, which payments or
distributions shall be applied first to interest and then to principal until the
loan is repaid in full.




SECTION 3.3

Distributions Subject to Set-Off.  Except as otherwise provided in this
Agreement, all distributions (interim or liquidating) are subject to set-off by
the Company for any past-due obligation of a Member to the Company.




ARTICLE 4

CONFIDENTIALITY


SECTION 4.1

Confidentiality.  Each Member hereby warrants, covenants and agrees that it will
not furnish, divulge, communicate, use to the detriment of the Company and/or
the other Members or use for the business of any other Person, any confidential
information belonging to the Company and/or any of the other Members, including
but not limited to intellectual property, know-how, licenses, trade secrets,
pricing information, data, sales methods, names of customers, customer lists,
names of Members, or the partners, shareholders, members or other principals of
any Member, future plans, accounting, marketing, financial data or contract
information.  Each Member agrees to return all documents which contain any
confidential information and all copies of such documents upon request by the
Company or other Member (as the case may be).




ARTICLE 5
MEMBERS




SECTION 5.1

Liability of Members.  No Member shall be liable for any debts or losses of
capital or profits of the Company beyond its paid-up Capital Contribution, with
the exception of any bank or third-party indebtedness for which full and/or
limited personal guarantees were required as provided for herein.




SECTION 5.2

No Agency Authority.  Except as expressly provided in this Agreement, no Member
(by sole virtue of such Person’s capacity as a Member) has the actual or
apparent authority to cause the Company to become bound to any contract,
agreement or obligation, and no Member shall take any action purporting to be on
behalf of the Company.




SECTION 5.3

Right to Inspect Books and Records.  In accordance with Section 11.1, the
Company shall maintain adequate books and records.




SECTION 5.4

Non-competition and Opportunities.  Each Member hereby warrants, covenants and
agrees that, during the period commencing on the Effective Date and terminating
on the second anniversary of the date such Member ceases to be a Member, such
Member and its Affiliates shall not, directly or indirectly through its
Affiliates, engage in or possess, directly or indirectly, any interest in any
Person (other than by reason of holding shares for investment purposes in a
company whose shares are traded on a recognized stock exchange) directly or
indirectly engaged in any business or activity competitive with the business and
activities of the Company as set out in Section 1.3, unless such business or
activity has been expressly approved by a Supermajority of the Members.  Each
Member hereby acknowledges and confirms that it and its Affiliates are each
obligated to offer to the Company opportunities that come to their attention
that relate to the Company’s business.

SECTION 5.5

Representations and Warranties of Members.  Each Member, and in the case of a
Member who is a Person other than an individual, the Person(s) executing this
Agreement on behalf of such Member, hereby represents and warrants to the
Company and each other Member:  (a) that if that Member is a Person other than
an individual, it is duly organized, validly existing and in good standing under
the law of its state of organization; (b) the Member has full power and
authority to execute and agree to this Agreement and to perform its obligations
hereunder, and that all actions necessary for the due authorization, execution,
delivery and performance of this Agreement by that Member have been duly taken;
(c) the Member has duly executed and delivered this Agreement; (d) the Member’s
authorization, execution, delivery and performance of this Agreement do not
conflict with any other agreement or arrangement to which the Member is a party
or by which the Member is bound; (e) that the Member is acquiring its Interest
for the Member’s own account as an investment and without an intent to
distribute the Interest; and (f) that the Member acknowledges that the Interests
may not be resold or transferred by the Member without appropriate registration
or the availability of an exemption from such requirements.  The inclusion of
the foregoing does not constitute an acknowledgment that an Interest is a
security under applicable law, and the Company reserves the right to contest
whether an Interest in the Company constitutes a security.




SECTION 5.6

Indemnification for Breach.  Each Member shall and does hereby agree to
indemnify and hold harmless the Company and the other Members from any and all
liabilities, losses, costs, damages or expenses (including, without limitation,
the costs of litigation and reasonable attorneys’ fees) arising out of,
resulting from, or in any way related to the misrepresentation or breach of any
representation or warranty on the part of such Member and such Member’s breach
of any other provision of this Agreement.  All such losses, costs, liabilities,
damages and expenses sustained by the Company (including any reasonable
attorneys’ fees incurred in seeking legal redress for such losses, etc.) or any
other Member arising out of any willful breach of this Agreement by such Member
may be offset against distributions (interim and liquidation) or payments
otherwise due to such Member.




SECTION 5.7

No Required Meetings.  The Members may but shall not be required to hold any
annual, periodic or other formal meetings other than the minimum prescribed by
law.  Whenever the vote or consent of Members is permitted or required under
this Agreement, such vote or consent may be given at a meeting of Members called
pursuant to the procedures in the following Section 5.8 or may be given in
accordance with the procedure prescribed in Section 5.9 for written consent to
action in lieu of actual meetings.




SECTION 5.8

Meetings of the Members.




(a)

Meetings. Meetings of all the Members or a specified class of Members may be
called by the Directors or 10% in Interest of all the Members or the particular
group of Members, and shall be called by the Directors if so required under
applicable law, by notice to all the other Members or the other Members of the
particular group of Members, as the case may be.




(b)

Place of Meetings. The Members may agree upon any place, either within or
outside the Republic of Singapore, as the place of meeting for any meeting of
the Members, and in the absence of any agreement, shall be held in Singapore.




(c)

Notice of Meetings. Any notice regarding a meeting shall be in writing and shall
set forth the date and time of the meeting, the nature of the business to be
transacted, and, unless the meeting is a conference call meeting, the place of
the meeting.  Unless otherwise required under applicable law or agreed by all of
the Members, notice of any meeting shall be given pursuant to Section 12.1 below
to the Members not less than fourteen (14) days nor more than thirty (30) days
prior to the meeting.




(d)

Record Date.  For the purpose of determining the Members entitled to receive
notice of, or to vote at, any meeting of the Members or any adjournment thereof
or entitled to take any other action (including action authorized by the
following Section 5.9), the Person(s) requesting such meeting or seeking such
action may fix, in advance, a date as the record date for any such determination
of Members.  Such date shall not be more than two (2) days prior to any such
meeting or action.




(e)

Voting.  Except as otherwise expressly provided in this Agreement, the vote,
consent, approval or ratification of a Supermajority in Interest of the Members
or a specified group of Members shall be required in order to constitute Member
action.




(f)

Proxies.  At all meetings of Members a Member may vote in person or by proxy
executed in writing by the Member or by a duly authorized attorney in fact.
 Such proxy shall be filed with a Member attending the meeting before or at the
time of the meeting.  No proxy shall be valid after eleven (11) months from the
date of its execution, unless otherwise provided in the proxy.




(g)

Manner of Meetings.  Members may participate in a meeting by any communication
by means of which all participating Members can hear and speak to each other
during the meeting.  A Member participating in a meeting is deemed to be present
in person at the meeting, except where a Member participates in the meeting for
the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully called or convened.  A meeting of the
Members may be held via conference call with no physical location designated as
the place of the meeting.  The Directors or the Members calling a conference
call meeting shall be responsible for arranging the conference call and shall
specify in the notice of the conference call meeting the method by which the
Members can participate in the conference call.  At the beginning of any meeting
of Members, the Members shall elect by a majority in Interest of those Members
present a Member to preside over the meeting, and the meeting shall be conducted
pursuant to the Robert’s Rules of Order.  The presiding Member shall cause a
record to be kept of the meeting, which shall be filed with the Company’s
permanent records.




(h)

Waiver.  Notice of any meeting of the Members or a specified group of Members
shall be deemed to have been waived by attendance at the meeting, unless the
Member attends the meeting solely for the purpose of objecting to notice and so
objects at the beginning of the meeting.




SECTION 5.1

Written Consent to Action in Lieu of Actual Meetings.  Any action that is
permitted or required to be taken by the Members or a specified group of
Members, including any amendment to the Articles or to this Agreement, may be
taken or ratified by written consent setting forth the specific action to be
taken, which written consent is (a) delivered to the Members entitled to take
such action in the manner provided in Section 12.1, and (b) signed within thirty
(30) days of being sent by that number of Members holding the number of votes
required in order to take the specified action.




ARTICLE 6
BOARD OF DIRECTORS




SECTION 6.1

Board of Directors.  A Board of Directors made up of individuals selected by the
Members indicated in Exhibit B shall have the authority to make any decision
that is made by the Company.  Each Member shall have the right to appoint such
number of persons to the Board of Directors in proportion to its Interest and
where such number is a fraction, that number shall be rounded up or down as the
case may be to the nearest whole number .  The composition of the initial Board
shall be three (3) members, two (2) of whom are selected by AGPL, and one (1) of
whom is selected by CCTI.  Upon the commissioning of the Company’s first pilot
plant, the number of Directors shall be increased to five (5) members, of whom
three (3) members shall be nominated by AGPL and two (2) members nominated by
CCTI.  All decisions of the Board of Directors shall require a Supermajority.
 Supermajority decisions require 75% of the votes (rounded upwards to the
nearest whole number) cast by the Directors present at the meeting.  Members may
designate alternate directors. Approval of the Business Plan, by unanimous vote
of the full Board, is a primary responsibility of the Board of Directors.




SECTION 6.2

Board Meetings






(a)

Board meetings shall, as far as practicable, be held regularly. Unless otherwise
agreed between the Members, there shall be at least one Board meeting every [six
(6)] months of a calendar year.






(b)

Unless otherwise agreed to by all the Directors, at least seven (7) days' prior
written notice shall be given for all Board meetings and for all adjournments
thereof. No business shall be transacted at any Board meeting unless a quorum is
present throughout the meeting. Each notice of a Board meeting shall contain an
agenda of the business to be discussed at such meeting.






(c)

So long as the Board shall consist of no more than three (3) directors, the
quorum for all Board meetings shall be all the incumbent Directors or their
respective alternates, all of whom must be present throughout the meeting.
 After the Board size increases to five (5) Directors, the quorum for all Board
meetings shall be two (2) Directors, one of whom is nominated by AGPL and the
other by CCTI, or their respective alternates, both of whom must be present
throughout the meeting.






(d)

In the event that a quorum is not present at a Board meeting within 30 minutes
from the time appointed for such a meeting, then the meeting shall be adjourned
to the same day at the same time in the following week or to such other day and
other time and place as may be determined by the Directors present at the
original meeting. In the event that a quorum is not present at the adjourned
Board meeting within 30 minutes from the time appointed for such adjourned
meeting, no further action shall be taken by any Director in respect of the
agenda that has been tabled.






(e)

A Board meeting at which a quorum is present shall be able to exercise all the
powers and discretion for the time being exercisable by the Directors.






(f)

Notwithstanding the foregoing, the following matters (“Board Reserved Matters”)
shall at all times require the unanimous votes of all the Directors (whether at
meetings or by way of resolutions in writing):




(i)

the issue, creation, allotment, redemption or purchase of or grant of options
over or right to subscribe to or otherwise acquire any Shares or loan capital of
the Company;




(ii)

the approval of the Company’s annual audited financial statements;




(iii)

except provided for in an annual budget, the formation of any subsidiary or
acquisition of shares in any other company;




(iv)

the declaration or payment of dividends or other distributions;




(v)

the entering into of any agreement or arrangement of a nature between the
Company and any of the Members, the Related Parties of the Members or Directors
otherwise than: (1) as set out or contemplated in this Agreement; (2) pursuant
to a private tender with the participation of third parties; or (3) where three
or more quotations have been obtained;




(vi)

the borrowing of monies of any amount or the issuance of any guarantee;




(vii)

the incurrence of any capital expenditure;




(viii)

the creation by the Company of any charge, lien or other encumbrances over the
Company’s assets other than that arising by operation of law;




(ix)

the entering into, amending and terminating of material agreements involving
amounts of or assets valued, in excess of S$25,000;




(x)

the approval or amendment of the Company’s annual budget, development budget and
business plan;




(xi)

the full or partial repayment of any loan granted by a Member or its Related
Party to the Company or its Subsidiaries.




(a)

Subject to the quorum requirements set out in this Agreement, the meetings of
the Board may be conducted by means of telephone or audio-visual conferencing or
other methods of simultaneous communication by electronic, telegraphic or other
means by which all persons participating in the meeting are able to hear and be
heard at all times by all other participants without the need for a Director to
be in the physical presence of the other Directors, and participation in the
meeting in this manner shall be deemed to constitute presence in person at such
meeting. The Directors participating in any such meeting for the entire duration
of the meeting shall be counted in the quorum for such meeting and subject to
there being a requisite quorum at all times during such meeting, all resolutions
agreed by the Directors at such meeting shall be deemed to be as effective as a
resolution passed at a meeting in person of the Directors duly convened and
held. The minutes of such a meeting signed by the Chairman shall be conclusive
evidence of any resolution passed at such a meeting. A meeting conducted by the
aforesaid means is deemed to be held at the place agreed upon by the Directors
attending the meeting, provided that at least one (1) of the Directors
participating in the meeting was at that place for the duration of the meeting.




(b)

Subject to (g) above, a resolution in writing signed by all the Directors for
the time being shall be valid and effectual as if it had been a resolution
passed at a meeting of the Board duly convened and held. Any such resolution may
consist of several documents in like form, each signed by one (1) or more
Directors or, as the case may be, their alternates. For the purpose of clause,
"in writing" and "signed" includes (without limitation to) approval by way of an
executed resolution transmitted by fax or electronic mail (in which case the
executed resolution must be scanned in a commonly used format such as jpg or
pdf).




(c)

The Board of Directors may appoint executive or managerial staff at its
discretion on such terms as the Board may decide.







ARTICLE 7

DEADLOCK




In the event of a deadlock on any of the resolutions of the Members or any Board
resolutions, or arising out of a failure to form a quorum for a meeting of the
Board of Directors, the meeting at which such resolution is tabled shall be
adjourned for seven (7) days (or such other number of days as the Members may
agree) during which the Members shall use their best endeavours to seek to
resolve the deadlock.   If the Members are unable to resolve the deadlock at the
adjourned meeting, the respective Chief Executive Officers (or such other person
of sufficient authority) of the Members shall confer together to find an
amicable solution within thirty (30) days (or such other number of days as the
Members may agree) after the adjourned meeting. If an amicable solution cannot
be reached within the specified period, the subject matter of the deadlock shall
not be proceeded with, unless it prevents the Company from continuing to carry
on its business, in which case the matter shall be finally resolved in
accordance with Section 12.6.







ARTICLE 8
TRANSFER OF INTERESTS




SECTION 8.1

In General.  Except as otherwise set forth in this Article no Member shall
Transfer all or any portion of its Interest without the prior written consent of
all of the Members, which consent may be given or withheld in the sole
discretion of each Member.  Any Transfer which does not comply with the
provisions of this Article shall be void.




SECTION 8.2

Optional Purchases of Interests.  




(a)

Grant of Option.  Upon the occurrence of an Optional Purchase Event with respect
to a Member, the other Members shall have the option to purchase all, or any
portion, of their pro-rated share of such Member’s Interest pursuant to the
terms and conditions set forth in this Agreement.




Upon the occurrence of an Optional Purchase Event, the Member with respect to
whom the Optional Purchase Event has occurred shall immediately give written
notice to the Company and to the Members, which notice shall describe the
Optional Purchase Event.  If the Member with respect to whom the Optional
Purchase Event has occurred does not provide such notice and a Member knows of
the occurrence of such Optional Purchase Event, such Member may send written
notice of the Optional Purchase Event to the Company and to the Member with
respect to whom the Optional Purchase Event has occurred.




(b)

Optional Purchase Events.  For purposes of this Agreement, the term “Optional
Purchase Event” shall mean the following:




(i)

A violation of Section 5.4 of this Joint Venture Agreement.




(a)

Purchase Price for Optional Purchase Events.  The successive options under this
Section 8.2 shall be for a purchase price equal to (i) the fair market value of
such Interest as of the last day of the calendar month immediately prior to the
occurrence of the Optional Purchase Event (the “Valuation Date”), plus (ii)
interest at the Prime Rate on the amount determined under clause (i) from the
Valuation Date to the closing date, compounded monthly, reduced by (iii) any
distributions with respect to such Interest from the Valuation Date through the
closing.  For purposes of determining the purchase price, the fair market value
of an Interest shall take into account all applicable minority, lack of
marketability and other similar type discounts, including, but not limited to,
those related to undivided interests in real estate, voting versus non-voting
interests, blockage, key-person, or portfolio issues.  The selling Member and
the Company (acting on behalf of all Persons who have options to purchase
hereunder) shall attempt in good faith to agree on the fair market value of the
Interest.  If they are unable to agree, in writing, on the fair market value of
the Interest within thirty (30) days following the exercise of the options to
purchase granted in this Section, either the selling Member or the Company may
by notice to the other commence the Appraisal Process described in the Appraisal
Exhibit.

(b)

Exercise of Options.  Upon the occurrence of an Optional Purchase Event with
respect to a Member, the Company shall provide written notice of exercise of the
option to the selling Member and to all Members within thirty (30) days
following the written notice to the Members of the occurrence of the Optional
Purchase Event specifying whether or not the Company is exercising its option to
purchase all or any portion of the Interest pursuant to this Section.  If the
Company does not exercise its option to purchase all of the Interest under
Subsection (a), then all of the other Members shall have the option to purchase
the Interest not purchased by the Company on the same terms as the Company in
proportion to their Percentage Interests or in such other proportions as they
may agree by providing written notice of exercise of the option to the selling
Member, to the Company and to all other Members within thirty (30) days
following the Company’s notice of non-exercise.  If any Member elects not to
exercise its option, then those Members who do exercise their options shall have
the option to acquire the Interest that could have been acquired by the
non-exercising Members in proportion to the Percentage Interests held by the
exercising Members or in such other proportions as they may agree by providing
written notice of exercise of the option to the selling Member, to the Company
and to all other Members within fifteen (15) days following the end of the
option period for all Members.  




(c)

Waiver of Options.  Any party with an option to purchase an Interest pursuant to
this Article may waive its option at any time prior to the exercise of such
option by notice of such waiver to the owner of the Interest, the Company and
all Members.  A failure by any party to give any notice under this Section
within the applicable period shall be deemed to be a notice of non-exercise by
such party.




(d)

Failure to Close.  The exercise of an option as provided in this Section shall
create a legally binding obligation to buy and sell the Interest and take all
necessary actions as provided in this Section and Section 8.3.  If any Member
exercises an option hereunder, but fails to tender the required consideration at
the closing, the transferring Member shall have all rights and remedies against
the exercising Members available for breach of contract.  In addition, if a
Member becomes obligated hereunder to sell all or any portion of an Interest to
any other Member and such selling Member fails to comply with its obligations
hereunder, the purchasing Member may, at its option, in addition to all other
remedies they may have, deliver to the Company the purchase price for such
Interest as herein calculated.  Thereupon, the Company, upon written notice to
the selling Member, shall (i) make commercially reasonable efforts to deliver
such purchase price to such selling Member, and (ii) make appropriate notation
on its books and records denoting ownership of such Interest by the purchasing
Member, as the case may be, and thereupon all of such selling Member's rights in
and to such Interest shall terminate.




Section 8.3

Closing of Purchase of Interest; Payment of Purchase Price.  The closing of the
purchase of any Interest pursuant to Section 8.3 shall occur at the offices of
the Company within thirty (30) days after (a) the expiration of the last option
as set forth in the preceding Section, or (b) if the Appraisal Process is
properly invoked, the conclusion of the Appraisal Process or at such other time
and place as the parties to the transaction may agree; provided, however, if
such sale shall be subject to any prior approval or other consent required by
applicable law, the time period during which the closing of such sale may occur
shall be extended until the expiration of ten (10) days after all such approvals
and consents shall have been granted.  Each party to such sale shall use
commercially reasonable efforts to obtain all such approvals and consents.  At
the closing, the selling Member shall deliver to the purchaser(s) of the
Interest an executed instrument of transfer of the Shares representing the
subject Interest satisfactory in form to counsel for the Company, and the
purchaser(s) shall deliver to the owner of the Interest the purchase price.  The
Interest so purchased shall be free and clear of all liens, claims and
encumbrances (other than restrictions imposed pursuant to applicable Federal and
state securities laws and this Agreement) and the selling Member shall so
represent and warrant, and further represent and warrant that it is the record
and beneficial owner of such Interest.  Any and all amounts, whether or not
currently due, owed by the selling Member to the purchaser(s) may be offset
against such purchaser(s) purchase price for the selling Member's Interest.  Any
portion of the purchase price remaining after the offset described in the
previous sentence shall be delivered at closing as follows: (i) 10% in cash or
same day funds, and (ii) the balance represented by the separate promissory
notes of each purchaser payable in equal annual installments over a period of
five (5) years, with interest at the Prime Rate (but in no event less than the
applicable Federal rate required pursuant to Section 1274 of the Code) on the
date of the exercise of the option.   The maker of the promissory note shall
have the right to prepay, at any time, from time to time and without premium or
penalty, all or any part of the principal balance remaining unpaid; and any such
prepayment shall be applied first to accrued but unpaid interest and then to
installments of principal in their inverse order of maturity.  The promissory
note shall provide for acceleration of the unpaid balance thereof upon default
in the payment of any installment.  Each purchasing Member’s separate promissory
note shall be a personal obligation of such Member and shall be secured by a
pledge of such Member’s entire Interest in the Company.  Notwithstanding
anything herein to the contrary, if the purchase results from the death of a
Member , so much of the proceeds actually received by the purchaser(s) from any
life insurance policy or policies on the life of the deceased Member as shall
not, in the aggregate, exceed the purchase price after any offset, shall be paid
to the selling Member in cash at closing; provided, however, that if such
proceeds are received after the date of closing, the insurance proceeds shall be
paid as soon as reasonably practicable after the receipt thereof.  The
purchaser(s) may retain any insurance proceeds in excess of the purchase price.
 Further, if the selling Member or any of its Related Party has personally
guaranteed payment of any debt, obligation or liability of the Company, then the
purchaser(s) of the Interest shall make commercially reasonable efforts to have
such selling Member (or his estate or successor(s)) and any such Related Party
released from such guarantee.  If the lender or creditor refuses to release such
selling Member (or his estate or successor(s)) and/or any such Related Party
from such guarantee, then the purchasing Member(s) shall in writing, jointly and
severally, indemnify and hold harmless such selling Member (or his estate, as
the case may be) and/or any such Related Party from payment of said debt,
obligation or liability.  




ARTICLE 9
RIGHTS OF MEMBERS




SECTION 9.1

Rights. No person shall exercise any rights of a Member until his name shall
have been entered in the register of Members and he shall have paid all calls
and other moneys for the time being due and payable on any Interest by him.
 Except as required by law, the Company shall not be bound by or recognize any
contingent, future, partial or equitable interest in the nature of a trust or
otherwise in any Interest, except an absolute right thereto in the person for
the time being registered as the owner thereof.




SECTION 9.2

Cessation.  A Person who is a Member shall cease to be a Member only when his
name is removed from the register of Members as approved by the Directors and
subject to any applicable requirement under law.  




SECTION 9.3

Deceased Members. Subject to any conditions as the Board of Directors may
impose, any Interest of a deceased Member may be transferred by his personal
representatives to any widow, widower, child or parent, brother or sister of
such deceased Member, and Interests standing in the name of the trustees of any
deceased Member may be transferred upon any change of trustees to the trustees
for the time being of such will.




ARTICLE 10
DISSOLUTION WINDING UP AND LIQUIDATING DISTRIBUTIONS




SECTION 10.1

Dissolution Events.  The Members shall procure that the Company be wound up upon
the first to occur of any of the following events:




(a)

The expiration of the term of the Company as set forth in its Articles, as such
Articles may be amended from time to time.




(b)

The written consent of all of the Members.




(c)

The sale, disposition or abandonment of all or substantially all of the
Company’s assets.




(d)

An event that makes it unlawful for all or substantially all of the business of
the Company to be continued, but any cure of illegality within ninety (90) days
after notice to the Company of the event is effective retroactively to the date
of the event.




(e)

The entry of a decree of judicial dissolution of the Company or the
administrative dissolution of the Company under applicable Republic of Singapore
law.




SECTION 10.1

Winding Up.  Upon the dissolution of the Company, a liquidating trustee
appointed by a majority in Interest of the Members, shall proceed to wind up the
affairs of the Company as provided in this Agreement.  Upon the winding up of
the Company, an accounting shall be made by the Company’s independent
accountants of the accounts of the Company and of the Company’s assets,
liabilities and operations, from the date of the last previous accounting until
the date of dissolution.  The costs of the liquidation shall be borne as an
expense of the Company.




SECTION 10.2

Liquidating Distributions.  The Company’s assets and proceeds from the
disposition of the Company’s assets shall, subject to applicable laws, be
distributed in the following order:




(a)

First, to the Company’s creditors, including Members who are creditors, to the
extent otherwise permitted by law, other than liabilities to Members for
distributions, in satisfaction of liabilities of the Company, including
establishing such reserves as may be reasonably necessary to provide for
contingent and other liabilities of the Company;




(b)

Next, to the Members who are creditors whose claims are not satisfied by
distributions pursuant to the preceding subsection;




(c)

Next, to the Members in the order and priority set forth in Section 3.2.




Distributions pursuant to Subsection (c) shall be made by the end of the taxable
year in which the Company liquidates) or, if later, within 90 days following
such liquidation.




ARTICLE 11
BOOKS AND RECORDS; TAX MATTERS




SECTION 11.1

Books and Records.  The Company shall keep adequate books and records at its
registered office or such other place as the Directors shall decide, which shall
set forth an accurate account of all transactions of the Company, including the
Agreed Value of property contributed or to be contributed to the capital of the
Company.  Any Member or its designated representative shall have the right,
during normal business hours, to have access to and inspect and copy, at its
expense, the contents of such books or records.




SECTION 11.2

Bank and Financial Accounts.  All funds of the Company are to be deposited in
the Company’s name in such bank accounts or investment accounts as may be
determined by the Board of Directors and shall be withdrawn on the signature of
such persons designated by the Board of Directors.




SECTION 11.3

Taxable Year; Accounting Methods; Annual Financial Statements.  The Company's
taxable year shall be 1 January to 31 December as prescribed under law.  The
Company shall report its income for income tax purposes using the method of
accounting as may be selected from time to time by the Board of Directors and
permitted by law.  Within a reasonable period after the end of each Fiscal Year,
each Member shall be furnished with annual financial statements containing a
balance sheet as of the end of such Fiscal Year and income statement for the
Fiscal Year then ended, which financial statements, shall be prepared in
accordance with generally accepted accounting principles in the Republic of
Singapore and also under U.S. GAAP.  The annual financial statements shall be
audited by a firm of independent certified public accountants selected by the
Members.  The Company shall use its best efforts to provide such financial
statements to the Members within one hundred and eighty (180) days after the end
of the Fiscal Year.




SECTION 11.4

Tax Returns and Information.  The Board of Directors shall cause the preparation
and the timely filing of all applicable tax returns of the Company.  The tax
information necessary to enable each Member to prepare its local and foreign
income tax returns shall be delivered to each Member within a reasonable period
after the end of each Fiscal Year.




SECTION 11.5

Profits Interest Safe Harbor.  With regard to Members who file U.S. taxes, the
Company and each current and future Member hereby agree, pursuant to Internal
Revenue Service Proposed Regulations § 1.83-3(e), Internal Revenue Service
Notice 2005-43, and all final or successor regulations, revenue procedures and
similar authority, that (i) the Company is authorized and directed to elect the
safe harbor under which the fair market value of an Interest that is transferred
in connection with the performance of services is treated as being equal to the
liquidation value of that Interest for transfers on or after the date such
regulations become final, and (ii) the Company and each Member, including any
person to whom an Interest is transferred in connection with the performance of
services, agree to comply with all requirements of the safe harbor with respect
to all Interests transferred in connection with the performance of services
while the election remains effective.  The Company shall prepare and execute
such documents and retain such records as are required by the final regulations.
 In the discretion of the Board of Directors, the Company may at any time revoke
such safe harbor election in such manner as the final regulations provide.




ARTICLE 12
MISCELLANEOUS




SECTION 12.1

Notices.  Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement shall be in writing and shall be
delivered personally to the Person or to an officer of the Person to whom the
same is directed, or sent by regular, registered or certified United States
mail, or by facsimile transmission or by private mail or courier service,
addressed as follows:  if to the Company, to its registered office address, or
to such other address as may be specified from time to time by notice to the
Members; if to a Member, to the address set forth on the Information Exhibit
attached hereto, or to such other address as the Member may specify from time to
time by notice to the Member.  Any such notice shall be deemed to be delivered,
given, and received for all purposes (i) as of the date of actual receipt if
delivered personally or if sent by regular mail, facsimile transmission or by
private mail or courier service, or (ii) two business days after the date on
which the same was deposited in a regularly maintained receptacle for the
deposit of mail, if sent by registered or certified mail, postage and charges
prepaid, return receipt requested.




SECTION 12.2

Binding Effect.  Except as otherwise provided in this Agreement, every covenant,
term, and provision of this Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, legatees, legal
representatives, successors, transferees, and assigns.




SECTION 12.3

Construction.  Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party to this Agreement.  No provision of this Agreement is to be
interpreted as a penalty upon, or forfeiture by, any party to this Agreement.
 The parties acknowledge that each party to this Agreement has shared equally in
the drafting and construction of this Agreement and, accordingly, no court
construing this Agreement shall construe it more strictly against one party
hereto than another.




SECTION 12.4

Entire Agreement; No Oral Joint Venture Agreements; Amendments to the Joint
Venture Agreement.  This Agreement constitutes the entire agreement among the
parties with respect to the affairs of the Company and the conduct of its
business, and supersedes all prior agreements and understandings, whether oral
or written.  The Company shall have no oral joint venture agreements.  Except as
otherwise provided in this Agreement, this Agreement may be amended only by a
written amendment that receives the vote of the Members holding sufficient
interests to carry the vote.  Any written amendment that receives such a vote
need not be signed by all Members to be effective, but shall be effective in
accordance with its terms and shall be binding upon all Members.
 Notwithstanding the foregoing provisions of this Section 12.4, no amendment
shall be made to a provision herein which requires the unanimous vote, approval
or consent of the Members, unless the Members unanimously approve such
amendment.  




SECTION 12.5

Creditors.  None of the provisions of this Agreement shall be for the benefit of
or enforceable by any creditors of the Company, provided that nothing herein
shall prejudice the rights of any Member who is also a creditor of the Company
to enforce the provisions of this Agreement.




SECTION 12.6

Arbitration.  ANY DISPUTE, CONTROVERSY OR CLAIM, INCLUDING WITHOUT LIMITATION
ANY DISPUTES FOR WHICH A DERIVATIVE SUIT COULD OTHERWISE BE BROUGHT, ARISING OUT
OF OR IN CONNECTION WITH, OR RELATING TO, THIS AGREEMENT OR ANY BREACH OR
ALLEGED BREACH HEREOF SHALL, UPON THE REQUEST OF ANY PARTY INVOLVED, BE
SUBMITTED TO, AND SETTLED BY, ARBITRATION IN THE REPUBLIC OF SINGAPORE, PURSUANT
TO THE COMMERCIAL ARBITRATION RULES THEN IN EFFECT (OR AT ANY TIME OR AT ANY
OTHER PLACE OR UNDER ANY OTHER FORM OF ARBITRATION MUTUALLY ACCEPTABLE TO THE
PARTIES SO INVOLVED).  ANY AWARD RENDERED SHALL BE FINAL AND CONCLUSIVE UPON THE
PARTIES AND A JUDGMENT THEREON MAY BE ENTERED IN THE HIGHEST COURT OF THE FORUM
HAVING JURISDICTION.  THE EXPENSES OF THE ARBITRATION SHALL BE BORNE EQUALLY BY
THE PARTIES TO THE ARBITRATION, PROVIDED THAT EACH PARTY SHALL PAY FOR AND BEAR
THE COST OF ITS OWN EXPERTS, EVIDENCE AND COUNSEL FEES, EXCEPT THAT IN THE
DISCRETION OF THE ARBITRATOR, ANY AWARD MAY INCLUDE THE COST OF A PREVAILING
PARTY’S REASONABLE ATTORNEY’S FEES AND COSTS.  NOTWITHSTANDING THE FORGOING, ANY
MEMBER AND/OR THE COMPANY MAY PETITION THE COMPETENT COURT FOR INTERIM EQUITABLE
RELIEF TO PRESERVE THE ASSETS OF THE COMPANY PENDING ANY ARBITRATION
PROCEEDINGS.




SECTION 12.7

Headings.  Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.




SECTION 12.8

Severability.  Every provision of this Agreement is intended to be severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.




SECTION 12.9

Additional Documents.  Each Member, upon the request of the Company, agrees to
perform all further acts and execute, acknowledge, and deliver any documents
that may be reasonably necessary, appropriate, or desirable to carry out the
provisions of this Agreement.




SECTION 12.10

Variation of Pronouns.  All pronouns and any variations thereof shall be deemed
to refer to masculine, feminine, or neuter, singular or plural, as the identity
of the Person or Persons indicated thereby may require.




SECTION 12.11

Governing Law; Consent to Jurisdiction.  The laws of the REPUBLIC OF SINGAPORE
shall govern the validity of this Agreement, the construction and interpretation
of its terms, and organization and internal affairs of the Company and the
limited liability of the Members.  Each party to this Agreement hereby
irrevocably consents to the personal jurisdiction of the courts sitting in the
REPUBLIC OF SINGAPORE with respect to the enforcement of an arbitrator’s ruling
or emergency judicial relief.




SECTION 12.12

Waiver of Action for Partition.  Each of the Members irrevocably waives any
right that it may have to maintain any action for partition with respect to any
of the assets of the Company.




SECTION 12.13

Counterpart Execution; Facsimile Execution.  This Agreement may be executed in
any number of counterparts with the same effect as if all of the Members had
signed the same document.  Such executions may be transmitted to the Company
and/or the other Members by facsimile, and such facsimile execution shall have
the full force and effect of an original signature.  All fully executed
counterparts hereof, whether original executions or facsimile executions or a
combination, shall be construed together and shall constitute one and the same
agreement.




SECTION 12.14

Company Property.  The title to all real or personal property (or interests
therein) now or hereafter acquired by the Company shall be held by and vested in
the Company, and not by or in any Member, individually.




SECTION 12.15

Time of the Essence.  Time is of the essence with respect to each and every term
and provision of this Agreement.




SECTION 12.16

Waivers.  No consent or waiver, express or implied, by any party with respect to
any breach or default in the performance by any other party of its obligations
hereunder shall be deemed or construed to be a consent or waiver with respect to
any other breach or default in the performance by such other party of the same
or any other obligations of such party hereunder, and any failure on the part of
any party to complain regarding any act of any other party which constitutes a
breach of such other party’s obligations hereunder or to declare any such other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder.




SECTION 12.17

Rights and Remedies Cumulative.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive the right to use any or all other remedies.  Such
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.




SECTION 12.18 Disclosure.  The parties all acknowledge that each has had the
opportunity to seek the advice of independent counsel and that each party has
either consulted counsel or their own election and/or have chosen not to do so.
 Each party further acknowledges that they understand the provisions of this
Agreement and that they have entered into it freely and voluntarily without
duress or coercion.




SECTION 12.19 Exhibits.  The Exhibits to this Agreement, each of which is
incorporated by reference, are:




EXHIBIT A:

Information Exhibit.

EXHIBIT B:

Glossary of Terms.

EXHIBIT C:

Appraisal Exhibit.

EXHIBIT D:

Technology License Agreement.







SECTION 12.20 Exclusion of third-party rights.  A person who is not party to
this Agreement has no rights under the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore to enforce any term of this Agreement, but this does
not affect any right or remedy of a third party which exists or is available
apart from the said Act.




IN WITNESS WHEREOF, the Members and the Company have executed this Agreement the
day and year indicated on the following execution page, to be effective as of
the Effective Date.




[EXECUTIONS APPEAR ON FOLLOWING PAGE(S)]




















EXECUTION PAGE

TO THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.




A Private Company Limited by Shares incorporated in the Republic of Singapore







MEMBERS:




May 31, 2012

/s/Robin Eves

Date Executed

Clean Coal Technologies, Inc.

By: Robin T. Eves, President and CEO




June 5, 2012

/s/Hanumanth Bhounsle

Date Executed

AGPL Investments Pte. Ltd.

By: Hanumanth Rao Bhounsle, Director
































EXHIBIT A

TO THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares

Incorporated in the Republic of Singapore










INFORMATION EXHIBIT

 

(1)

(2)

(3)

(4)

Member Name

ID No.

Initial Capital Contribution

Initial Voting Rights Interest

Initial Percentage

Interest

Clean Coal Technologies, Inc.

Taxpayer ID No.: 26-1079442

US$450

45%

45%

AGPL Investments Pte. Ltd.

Unique Entity No.: 201210941C

US$550

55%

55%

Total

 

US$1000

100%

100%







Address for Notices:

Clean Coal Technologies, Inc.

295 Madison Avenue, 12th Floor

New York, N.Y. 10017

Attention: Mr. Robin T. Eves, President & CEO




AGPL Investments Pte. Ltd.

7500A Beach Road, #11-303, The Plaza

Singapore 199591




Attention:  Mr. K. Narayanan




















EXHIBIT B

TO THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares

Incorporated in the Republic of Singapore







GLOSSARY OF TERMS




Many of the capitalized words and phrases used in this Agreement are defined
below.  Some defined terms used in this Agreement are applicable to only a
particular Section of this Agreement or an Exhibit and are not listed below, but
are defined in the Section or Exhibit in which they are used.




"Act" means the Companies Act, Chapter 50, of Singapore




“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10 percent or more
of any class of outstanding equity interests of such Person or of any Person
which such Person directly or indirectly owns or controls 10 percent or more of
any class of equity interests, (iii) any officer, director, general partner or
trustee of such Person, or any Person of which such Person is an officer,
director, general partner or trustee, or (iv) any Person who is an officer,
director, general partner, trustee or holder of 10 percent or more of the equity
interests of any Person described in clauses (i) through (iii) of this sentence.




“Agreed Value” shall mean with respect to any noncash asset of the Company an
amount determined and adjusted in accordance with the following provisions:




(a)

The initial Agreed Value of any noncash asset acquired by the Company other than
by contribution by a Member shall be its adjusted basis for income tax purposes.




(b)

The initial Agreed Value of any noncash asset contributed to the capital of the
Company by any Member shall be its gross fair market value on the date of its
contribution, as agreed to by the contributing Member and the Company.




(c)

The Agreed Value of any noncash asset distributed by the Company to any Member
shall be its gross fair market value, as agreed to by all of the Members in
writing, as of the date the noncash asset is distributed.




(d)

Unless the Board of Directors determines that making the adjustments under this
paragraph (d) are not necessary to preserve the Members' economic interests in
the Company, the Agreed Values of all noncash assets of the Company, regardless
of how those assets were acquired, shall be adjusted from time to time to equal
their gross fair market values, as agreed to by all of the Members in writing,
as of the following times:




(i)

the acquisition of an Interest or an additional Interest in the Company by any
new or existing Member in exchange for more than a de minimis Capital
Contribution;




(ii)

the distribution by the Company of more than a de minimis amount of money or
other property as consideration for all or part of an Interest in the Company;




(iii)

the liquidation of the Company within the meaning of applicable local law




(e)

The Agreed Values of the Company's noncash assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to local law, except that Agreed Values of the Company's noncash assets
will not be adjusted under this paragraph (e) to the extent that an adjustment
under paragraph (d) of this definition is made in connection with the
transaction that would otherwise result in an adjustment under this definition.




(f)

If the Agreed Value of a noncash asset of the Company has been determined or
adjusted pursuant to paragraph (b), (d) or (e) of this definition, such Agreed
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset, for purposes of computing Profits and Losses (or items,
if any of income, gain, expense, deduction, or loss of the Company to be
allocated hereunder that are not included in the computation of Profits and
Losses).




If, upon the occurrence of the event described in (c) above or upon the
occurrence of one of the events described in (i), (ii), (iii) or (iv) of (d)
above all of the Members do not agree in writing on the gross fair market values
of the Company’s assets, it shall be deemed that the fair market values of all
the Company’s assets equal their respective Agreed Values immediately prior to
the occurrence of the event and thus no adjustment to those values shall be made
as a result of such event.




 “Agreement” shall mean this Joint Venture Agreement as amended from time to
time.




“Appraisal Process” shall have the meaning set forth in the Appraisal Exhibit.




“Articles” shall mean the Articles of Association of the Company with all
amendments thereto, if any.







 “Capital Contribution” shall mean with respect to any Member, the amount of
money and the initial Agreed Value of any property (other than money)
contributed to the Company with respect to the Interest of such Member.




 “Company” shall mean Good Coal Pte. Ltd., a private company with limited
liability incorporated in the Republic of Singapore.




“Default Rate” shall mean a per annum rate of return on a specified principal
sum, compounded monthly, equal to the Prime Rate plus 500 basis points.




“Depreciation” shall mean for each Fiscal Year of the Company or other period
with respect to a particular asset of the Company, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for income
tax purposes with respect to that asset for such Fiscal Year or other period,
except that if, as of the beginning of such Fiscal Year or other period, the
Agreed Value of the asset differs from its adjusted basis for income tax
purposes, Depreciation for that asset will be an amount that bears the same
ratio to its Agreed Value at the beginning of such Fiscal Year or other period
as the federal income tax depreciation, amortization or other cost recovery
deduction with respect to such asset for such Fiscal Year or other period bears
to its adjusted tax basis at the beginning of the Fiscal Year or other period;
provided, however, that if the asset’s adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year or other period is zero,
Depreciation for that asset shall be determined with reference to its Agreed
Value using any reasonable method selected by the Board of Directors.




“Effective Date” shall have the meaning set forth in Section 1.1.




 “Fiscal Year” shall mean, the 12-month period starting on the 1st day of
January and ending on the 31st day of December except that in the first year
from the Effective Date, that period shall begin from the Effective Date and end
on  the 31st day of December 2012.




“Interest” shall mean issued shares (of any class or series) in the share
capital of the Company, including Shares.  With respect to any provision of this
Agreement requiring the vote, approval, consent or similar action by the Members
or a group of Members with respect to any matter, unless otherwise specified,
reference to a majority (or a specified percentage) in Interest of the Members
or group thereof means Members holding Shares constituting a majority (or
specified percentage) of the Shares of the Members or group of Members,
determined as the date of such vote, approval, consent or action unless an
earlier record date has been established for determining the Members entitled to
participate in such action, in which case the determination shall be made as of
the earlier record date.




"Interim Loan(s)" shall refer to cash advance(s) made to the Companyby any
Member to temporarily make up for any shortfall in providing pro rata share of
any capital calls that, by supermajority vote, are agreed to by the board of
directors.  




“Members” shall refer collectively to the Persons listed on the Information
Exhibit as Members and to any other Persons who are admitted to the Company as
Members or who become Members under the terms of this Agreement until such
Persons have ceased to be Members under the terms of this Agreement.  “Member”
means any one of the Members.




“Percentage Interest” shall mean a percentage equal to a fraction the numerator
of which shall be the number of Shares  held by such Member and the denominator
of which shall be the total number of Shares held by all Members.  The initial
Percentage Interests of CCTI and AGPL are as set out in column (4) against their
names in Exhibit B.  




“Person” shall mean any natural person, partnership, trust, estate, association,
Limited Liability Company, corporation, custodian, nominee, governmental
instrumentality or agency, body politic or any other entity in its own or any
representative capacity.




“Prime Rate” as of a particular date shall mean the average of the respective
prime rates of interest of JP Morgan Chase & Co. and Citibank (New York) as
published by each institution for that date.




“Profits” and “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with local accounting standards (for this purpose, all
items of income, gain, loss or deduction required to be stated separately shall
be included in taxable income or loss), with the following adjustments (without
duplication):




(a)

Any income of the Company that is exempt from income tax and not otherwise taken
into account in computing Profits or Losses shall be added to such taxable
income or loss;




(b)

Any expenditures of the Company not taken into account in computing Profits or
Losses, as per local regulation, shall be subtracted from such taxable income or
loss;




(c)

If the Agreed Value of any asset of the Company is adjusted under paragraphs (c)
or (d) of the definition of “Agreed Value,” then for purposes of computing
Profits and Losses for the Fiscal Year of such adjustment, the amount of that
adjustment will be taken into account as income, gain, loss or deduction, as the
case may be, as if the asset had been sold for an amount equal to its adjusted
Agreed Value;




(d)

Gain or loss recognized for income tax purposes from the disposition of LLC
assets shall be computed by reference to the Agreed Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Agreed Value;




(e)

Depreciation shall be used in lieu of the depreciation, amortization and other
cost recovery deductions taken into account in computing the Company’s taxable
income or loss;




(f)

To the extent that local tax code requires an adjustment made to the adjusted
tax basis of any of the Company’s assets to be taken into account in determining
Capital Account balances as a result of a distribution made other than in
liquidation of a Unit Holder’s Interest, the amount of such adjustment shall be
treated as a taxable gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Profits and Losses; and




(g)

Notwithstanding any other provision of this definition, no items of income,
gain, expense, deduction or loss that are specifically allocated, are to be
taken into account in computing Profits or Losses, but the amounts of those
items are to be determined by applying rules comparable to those provided in
paragraphs (a) through (f) of this definition.




“Related Party” shall mean (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural, adopted or in the process of
adoption), any sibling, any ancestor, any trust more than fifty percent (50%) of
the beneficial interests in which are owned by such individuals or any of them,
and any corporation, association, partnership or limited liability company more
than fifty percent (50%) of the equity interests in which are owned by those
above described individuals or trusts, (b) with respect to any trust, the owners
of the beneficial interests of such trust, and (c) with respect to any
corporation, association, partnership or limited liability company, the owners
of more than fifty percent (50%) of the outstanding equity interests in such
entity.

"Share" means an ordinary share in the issued and paid up capital of the
Company;

 “Subsidiary” shall mean any limited liability company, corporation or other
entity in which the Company owns greater than fifty percent (50%) of the total
combined voting power of all classes of equity interests of such entity.




“Supermajority” shall mean seventy-five percent (75%) in Interest of the
Members.




“Transfer” shall mean any sale, assignment, transfer, conveyance, pledge,
hypothecation or other disposition, voluntarily or involuntarily, by operation
of law, with or without consideration or otherwise (including, without
limitation, by way of intestacy, will, gift, bankruptcy, receivership, levy,
execution, charging order or other similar sale or seizure by legal process) of
all or any portion of any Interest; provided, however, that the pledge of
Interests pursuant to Section 8.3 shall not constitute a Transfer.







 [THE REMAINDER OF THIS PAGE INTENTIONALLY HAS BEEN LEFT BLANK.]

















EXHIBIT C

TO THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares Incorporated in the Republic of Singapore







APPRAISAL EXHIBIT




(a)

Appraisal Process.  If the Members are unable to agree, in writing, on the fair
market value of the Interest within the time limits set forth in Article 8 of
the Agreement, at any time following the expiration of such time limit either
may invoke the process described in this Appraisal Exhibit (the “Appraisal
Process”) by sending the notice selecting an appraiser as described in
subparagraph (i) below, in which case the determination of fair market value in
accordance with this Appraisal Exhibit shall be final and binding on all parties
to the Agreement.   All decisions relating to the Appraisal Process shall be
made by the Company on behalf of the Members who have exercised their options to
purchase; neither the Member whose Interest is being purchased nor the
non-exercising Members shall participate in any of the Company's decisions
relating to the Appraisal Process.  




(i)

First Appraisal.  The written notice invoking the Appraisal Process shall state
that the Appraisal Process is being invoked and shall set forth the name and
address of the unrelated third party appraiser selected by the party invoking
the Appraisal Process.  Any appraiser selected pursuant to this Appraisal
Exhibit shall be a Person qualified with respect to determining the fair market
value of the Interest or other property that is in question.  The party to the
purchase and sale transaction who did not invoke the Appraisal Process shall
have ten (10) days following the notice of the selection of the first appraiser
to select a second unrelated third party appraiser by sending to the other party
written notice setting forth the name and address of the second appraiser.




If a second appraiser is not selected within the 10 day time period, the
appraiser selected by the party invoking the Appraisal Process shall prepare his
appraisal report and submit it to the owner of the Interest and the Company
within sixty (60) days following the notice of his selection as an appraiser, in
which case the Appraisal Process shall be concluded and the fair market value of
the property in question shall be the amount set forth in the appraiser’s
report.




(ii)

Second Appraisal.  If a second appraiser has been selected pursuant to
subparagraph (i) above, the two appraisers so selected shall consult with each
other in an effort to reach an agreement as to the fair market value.  If the
two appraisers shall agree in writing as to the fair market value of the
property in question within forty five (45) days following the appointment of
the second appraiser, the fair market value of such property shall be the amount
to which the appraisers have agreed, and the Appraisal Process shall be
concluded.




If the two appraisers are unable to agree as to the fair market value, the two
appraisers shall prepare their separate reports and submit them to the Company
and the owner of the Interest within sixty (60) days following the appointment
of the second appraiser.  If the higher fair market value exceeds the lower fair
market value by 20% or less of the lower fair market value the Appraisal Process
shall be concluded and the fair market value of the property in question shall
be the average of the two fair market values as set forth in the two appraisal
reports.  If the higher fair market value exceeds the lower fair market value by
more than 20% of the lower fair market value, the owner of the Interest and the
Company shall further attempt to agree as to the fair market value.




(iii)

Third Appraisal.  If the higher fair market value of the two appraisals exceeds
the lower fair market value by more than 20% of the lower fair market value and,
as of the eleventh (11th) day following the submission of both appraisal
reports, neither party has sent written notice calling for a third appraiser,
the Appraisal Process shall be concluded and the fair market value of the
property in question shall be the average of the two fair market values as set
forth in the two appraisal reports.  If, however, the higher fair market value
exceeds the lower fair market value by more than 20% of the lower fair market
value and, within ten (10) days following the submission of the first two
appraisers’ reports, either party sends written notice to the other calling for
a third appraiser, the two previously selected appraisers shall promptly (but in
any event within thirty (30) days following the submission of both appraisal
reports) select a third appraiser to determine the fair market value of the
property in question.  The first two appraisers shall notify the Company, which
shall in turn notify the owner of the Interest and all Members, of the name and
address of the third appraiser so selected.  Neither the previously selected
appraisers, the Member whose Interest is being purchased, the Company, the
Members nor any Persons related to any of them shall disclose to the third
appraiser the appraisal reports of the first two appraisers or the results of
the first two appraisals.  Within thirty (30) days following his appointment,
the third appraiser shall submit to the owner of the Interest and the Company
his appraisal report, in which case the Appraisal Process shall be concluded and
the fair market value of the property in question shall be the average of the
two appraisals that are closest to each other.




(a)

Costs of Appraisal Process.




(i)

General Rules.  Unless provided otherwise in clause (b)(ii) below, the costs of
the Appraisal Process shall be borne equally by the Member whose Interest is
being purchased and the Person(s) obligated to purchase the Interest.  If one or
more of the Members exercised its option to purchase the Interest, the portion
of the costs of the Appraisal Process that are not borne by the owner of the
Interest shall be divided among the exercising Members based upon their relative
shares of the Interest being purchased.




(ii)

Exception.  Notwithstanding subparagraph (i) above, if a party calls for a third
appraiser as provided above and the fair market value of the property in
question as determined pursuant to the Appraisal Process is less favorable to
that party than if the fair market value was determined by averaging the
appraised fair market values as determined by the first two appraisers, the
entire costs of the Appraisal Process shall be borne by the party calling for
the third appraiser.

















EXHIBIT D

TO THE

JOINT VENTURE AGREEMENT

IN RESPECT OF

GOOD COAL PTE. LTD.

A Private Company Limited by Shares

Incorporated in the Republic of Singapore










TECHNOLOGY LICENSE AGREEMENT

[TO BE INSERTED]












